Title: The Commissioners to John Paul Jones, 3 June 1778
From: First Joint Commission at Paris,Adams, John
To: Jones, John Paul


     
     Passy, 3 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:123–124. The Commissioners, as a result of letters from Lt. Thomas Simpson and appeals by others on his behalf, determined that Jones’ treatment of Simpson was too harsh and desired that Simpson be allowed to give his parole and return to America, there to be tried by a court martial. The Commissioners also requested that Andrew Fallon, taken prisoner when Jones captured and then scuttled the brigantine Dolphin on 14 April, be permitted to give his parole.
     Fallon, bound to Esher, Holland, “to embrace a religious life,” gave his parole on 11 June (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 4:263,490; Morison, John Paul JonesSamuel Eliot Morison, John Paul Jones, a Sailor’s Biography, Boston and Toronto, 1959., p. 135).
    